The following email from Alexandria Marren, United’s Senior Vice President Onboard Service, was distributed to employees on May 7, May 7, Dear colleagues, This was an exciting and exhilarating week for United and each one of us. We announced our intent to merge with Continental and to create the world’s leading airline with the most comprehensive network for our customers. This is a merger of equals, due primarily to your hard work and dedication to deliver the best on-time performance, better customer satisfaction and better cost management. The combined company will be named United Airlines and be based in Chicago, continuing our rich tradition as the hometown airline.
